s&ohooln am tbs lmttitutians of the #t&e es-
          tabllshad   in the ctnmticls, sad, AS
                                             a &w-t of the
          stats’s go%tmm6n +utl policy leaiatainedlil part
          frm t-8    and other fund dkmtl.y ftarnlshed by
          the state and in part from intereat on the funds
          reell.%ed kmt the lsnds 5tttmstet¶by the 8tate
          to the famageamtttof the capafss16nast eourb of
                    ihe tounties a.?e thus trnstees f’or
                  af the state sahools,   . ~. . 4 such
      trustmm their pwerr must be Serlet4 eonsitru8d.
      Thay may neither divest thdYar      of the pcwsra
      eaaie~~08 nor aaanm powers not ooaferre&.     Cc+
      rdsslamms' courte &all. 'astaiae such powsrr
      aad $twbdieticm ever all cmmty budao8s as is
      cenfwred by this Constitution ttntlthe Iws of
      the state or as may ba herkftar   presoribsdo * . . .*
           xxt vhv of th6 fotxtgtahg it 3,s 8w CplttbJl th%t the
counties are tnwtous for the baafit of the stati     @dls
rrm mWols urd the fW            ltuWpt&mt     %8uaty of E2l.l
Teams8!Frmatse$or th9 Pstmaetat-Pmdundu,Az'ti~.282+,
Vmmzm*s AnnotatedT-    StatutM' mqnirad to k pkpercr
                                                   ~a
UttAtd &ate8 Uar~.l5amb
                      msr&wml hy mawy art 8U the
aeh4&llllt    the pTop6rpad lega iawrtptlon to be
          '
                Tntatlag   that the forego~    hrlly      anmfa41 your      In-
quti-y,     ve am

                                              ‘Paprr very        truly

                                         ATTm?cI       fa!lrim     OF Tas

                                         By I%/    A&ll      Mlll%MR